DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the RCE filed January 7, 2021. Claims 16, 25, and 35 have been amended. Claims 26-27 were previously cancelled and no new claims have been added. Thus, claims 16-25 and 28-35 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 16-19 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilley (2010/0224190) in view of Baecke (2005/0210622), Gopalakrishnan (4,231,702), and Skidmore (1,456,195). 
With respect to claim 16, Tilley discloses a powered air respirator system (10, fig 11; see [0003], lines 1-2) comprising a face piece (56, fig 10; see [0071] line 5) operable to fit onto or over a user's head (56, fig 10); one or more filter (58, fig 11) operable to filter air to be breathed by the user (see [0072], lines 1-5). 
Tilley discloses a blower (26, fig 5) operable to supply filtered air to the face piece (see [0072], lines 1-5), wherein the blower comprises a housing (12, fig 1) comprising an inlet (18, fig 5) and an outlet (20, fig 5), and a motor (24, fig 5), but is silent on the blower being a cross flow blower with impeller blades. 
However, Baecke teaches a cross flow blower (centrifugal fan unit, fig 1 of Baecke) with housing (2 & 13, fig 1 of Baecke), inlet (1, fig 3 of Baecke), an outlet (8, fig 3 of Baecke), rotating impeller blades (10, fig 1 of Baecke), and a motor (6, fig 1 of Baecke) operable to power the impeller blades (see [0029], lines 14-16 of Baecke). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fan of Tilley with the cross flow blower as taught by Baecke so as to provide a high-speed, reduced noise fan (see [0008], lines 3-4 of Baecke). 
Further, the modified Tilley lacks a plurality of flow forming blades. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet of the blower of the modified Tilley to include the flow forming blades as taught by Gopalakrishnan so as to guide the inflow in the radial direction to the impeller (see col 1, lines 42-43 of Gopalakrishnan).
Even further, the modified Tilley lacks the plurality of flow forming blades being arranged across the inlet to be substantially tangent to the rotational direction of the rotating impeller blades.
However, Skidmore teaches a blower (fig. 1) with flow forming blades (19, fig 2) at the inlet (17, fig 2) being substantially tangent to the rotational direction of the impeller blades (see direction of rotation arrow in fig 2 in relation to guide vanes 19, the vanes are substantially tangent the direction arrow). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of flow forming blades of the modified Tilley to be substantially tangent as taught by Skidmore so as to better direct airflow into the impeller blades.
With respect to claim 17, the modified Tilley shows the airflow crosses through the impeller blades twice before exiting the blower (in fig 1, the airflow arrows cross through the impeller once one the left side and another time on the right side, i.e. twice). 
With respect to claim 18, the modified Tilley shows that the air enters and exits the impeller blades radially (see [0037] lines 5-12 of Baecke; rotational direction). 

With respect to claim 23, the modified Tilley shows the system comprises a belt (98, fig 11 of Tilley) worn by the user (see [0071] lines 2-3 of Tilley), wherein the blower is attached to the belt (see [0071], lines 1-5 of Tilley). 
With respect to claim 24, the modified Tilley shows that the flow forming blades are attached to the housing (see claim 16 above; the blades are in the inlet of the blower within the housing). 
Claim 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilley (2010/0224190) in view of Baecke (2005/0210622), Holzberger (4,798,518), and Skidmore (1,456,195). 
With respect to claim 16, Tilley discloses a powered air respirator system (10, fig 11; see [0003], lines 1-2) comprising a face piece (56, fig 10; see [0071] line 5) operable to fit onto or over a user's head (56, fig 10); one or more filter (58, fig 11) operable to filter air to be breathed by the user (see [0072], lines 1-5). 
Tilley discloses a blower (26, fig 5) operable to supply filtered air to the face piece (see [0072], lines 1-5), wherein the blower comprises a housing (12, fig 1) comprising an inlet (18, fig 5) and an outlet (20, fig 5), and a motor (24, fig 5), but is silent on the blower being a cross flow blower with impeller blades. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fan of Tilley with the cross flow blower as taught by Baecke so as to provide a high-speed, reduced noise fan (see [0008], lines 3-4 of Baecke). 
Further, the modified Tilley lacks a plurality of flow forming blades. 
However, Holzberger teaches a blower (fan unit, fig 2 of Holzberger) with an impeller (10, fig 2 of Holzberger) with a plurality of flow forming blades (guiding structure, 20/30, fig 3 of Holzberger). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet and center of the blower of the modified Tilley to include the flow forming blades as taught by Holzberger so as to precisely guide airflow through the blower. 
Even further, the modified Tilley lacks the plurality of flow forming blades being arranged across the inlet to be substantially tangent to the rotational direction of the rotating impeller blades.
However, Skidmore teaches a blower (fig. 1) with flow forming blades (19, fig 2) at the inlet (17, fig 2) being substantially tangent to the rotational direction of the impeller blades (see direction of rotation arrow in fig 2 in relation to guide vanes 19, the vanes are substantially tangent the direction arrow). 

With respect to claim 17, the modified Tilley shows the airflow crosses through the impeller blades twice before exiting the blower (in fig 1, the airflow arrows cross through the impeller once one the left side and another time on the right side, i.e. twice).
With respect to claim 18, the modified Tilley shows that the air enters and exits the impeller blades radially (see [0037] lines 5-12 of Baecke; rotational direction). 
With respect to claim 19, the modified Tilley shows that the flow forming blades (see claim 16 above) comprise inlet flow forming blades located between the inlet and the impeller blades (see claim 16, the combination of Tilley with Holzberger provided the flow forming blades (20/30, fig 3 of Holzberger) in the inlet of the blower) wherein the inlet flow forming blades are operable to direct airflow from the inlet into the impeller blades (guide structure). 
With respect to claim 20, the modified Tilley shows that the flow forming blades are operable to block any airflow from leaving the impeller blades back toward the inlet (the curvature of the flow forming blades (20/30, fig 3 of Holzberger) prevents the air from returning once it passes through). 
With respect to claim 21, the modified Tilley shows the flow forming blades includes central flow forming blades located within a central portion (see claim 16 above; modification by Baecke) wherein the central flow forming blades are operable to direct airflow through the impeller blades towards the outlet (the curvature of the flow forming blades (20/30, fig 3 of Holzberger) allows air to pass only one direction). 

With respect to claim 23, the modified Tilley shows the system comprises a belt (98, fig 11 of Tilley) worn by the user (see [0071] lines 2-3 of Tilley), wherein the blower is attached to the belt (see [0071], lines 1-5 of Tilley).
With respect to claim 24, the modified Tilley shows that the flow forming blades are attached to the housing (see claim 16 above; the blades are in the inlet of the blower within the housing). 
Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilley in view of Baecke, Gopalakrishnan, and Skidmore as applied to claim 16 above, and further in view of Korovkin (3,481,530). 
With respect to claim 21, the modified Tilley shows the flow forming blades (see claim 16 above), but lacks the forming blades comprising central flow forming blades. 
However, Korovkin teaches a blower (diametral fan, fig 1 of Korovkin) with central flow forming blades (guide vanes; 5-9, fig 1 of Korovkin) within a central portion (see col. 2, lines 23- 25 of Korovkin) of the impeller blades, operable to direct airflow through the impeller blades toward the outlet (see col. 2, lines 31-34 of Korovkin). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blower of the modified Tilley to include the central flow forming blades as taught by Korovkin, so as to change to direction of the gas flow emerging from the portion of the impeller near the outlet. 
. 
Claims 25, 28-30 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baecke (2005/0210622) in view of Holzberger (4,798,518), Korovkin (3,481,530), and Skidmore (1,456,195).
With respect to claim 25, Baecke discloses a blower (fan unit) comprising a housing (2/13, fig 1) with an inlet (1, fig 3) and an outlet (8, fig 3), rotating impeller blades (10, fig 1) located within the housing (see fig 1) wherein airflow enters and exits the impeller blades radially (see [0037] lines 5-12 of Baecke; rotational direction), and a motor (6/11, fig 1) operable to power the impeller blades (see [0029], lines 14-16 of Baecke).
Baecke lacks a plurality of flow forming blades. 
However, Holzberger teaches a blower (fan unit, fig 2 of Holzberger) with an impeller (10, fig 2 of Holzberger) with a plurality of flow forming blades (guiding structure, 20/30, fig 3 of Holzberger) and block any airflow from leaving the impeller blades back toward the inlet (the curvature of the flow forming blades (20/30, fig 3 of Holzberger) prevents the air from returning once it passes through).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet and center of the blower of the modified Baecke to include the flow forming blades as taught by Holzberger so as to precisely guide airflow through the blower. 

However, Skidmore teaches a blower (fig. 1) with flow forming blades (19, fig 2) at the inlet (17, fig 2) being substantially tangent to the rotational direction of the impeller blades (see direction of rotation arrow in fig 2 in relation to guide vanes 19, the vanes are substantially tangent the direction arrow). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of flow forming blades of the modified Tilley to be substantially tangent as taught by Skidmore so as to better direct airflow into the impeller blades.
The modified Baecke lacks the forming blades comprising central flow forming blades. 
However, Korovkin teaches a blower (diametral fan, fig 1 of Korovkin) with central flow forming blades (guide vanes; 5-9, fig 1 of Korovkin) within a central portion (see col. 2, lines 23- 25 of Korovkin) of the impeller blades, operable to direct airflow through the impeller blades toward the outlet (see col. 2, lines 31-34 of Korovkin) and operable to block airflow from leaving the impeller blades back toward the central portion (modification by Korovkin, vanes (5-9) allow air to flow only one direction toward the outlet). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blower of the modified Baecke to include the central flow forming blades as taught by Korovkin, so as to change to direction of the gas flow emerging from the portion of the impeller near the outlet.

With respect to claim 29, the modified Baecke shows that the flow forming blades are attached to the housing (the flow forming blades are in the inlet of the blower within the housing). 
With respect to claim 30, the modified Baecke shows that the flow forming blades are molded to a top portion of the housing (see fig 2 of Holzberger, blades 30 are attached to the upper portion 47). 
With respect to claim 34, the modified Baecke shows that the airflow crosses through the impeller twice before exiting the blower (in fig 1, the airflow arrows cross through the impeller once one the left side and another time on the right side, i.e. twice). 
With respect to claim 35, Baecke discloses a blower (fan unit) comprising a housing (2/13, fig 1) with an inlet (1, fig 3) and an outlet (8, fig 3), rotating impeller blades (10, fig 1) located within the housing (see fig 1) wherein airflow enters and exits the impeller blades radially (see [0037] lines 5-12 of Baecke; rotational direction), and a motor (6/11, fig 1) operable to power the impeller blades (see [0029], lines 14-16 of Baecke).
Baecke lacks a plurality of flow forming blades. 
However, Holzberger teaches a blower (fan unit, fig 2 of Holzberger) with an impeller (10, fig 2 of Holzberger) with a plurality of flow forming blades (guiding structure, 20/30, fig 3 of Holzberger).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet of the blower of the 
Even further, the modified Baecke lacks the plurality of flow forming blades being arranged across the inlet to be substantially tangent to the rotational direction of the rotating impeller blades.
However, Skidmore teaches a blower (fig. 1) with flow forming blades (19, fig 2) at the inlet (17, fig 2) being substantially tangent to the rotational direction of the impeller blades (see direction of rotation arrow in fig 2 in relation to guide vanes 19, the vanes are substantially tangent the direction arrow). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of flow forming blades of the modified Tilley to be substantially tangent as taught by Skidmore so as to better direct airflow into the impeller blades.
The modified Baecke lacks the forming blades comprising central flow forming blades. 
However, Korovkin teaches a blower (diametral fan, fig 1 of Korovkin) with central flow forming blades (guide vanes; 5-9, fig 1 of Korovkin) within a central portion (see col. 2, lines 23- 25 of Korovkin) of the impeller blades, operable to direct airflow through the impeller blades toward the outlet (see col. 2, lines 31-34 of Korovkin). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blower of the modified Baecke to include the central flow forming blades as taught by Korovkin, so as to change to direction of the gas flow emerging from the portion of the impeller near the outlet.
Claims 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baecke in view of Holzberger, Korovkin, and Skidmore as applied to claim 25 above, and further in view of Tilley (2010/0224190). 
With respect to claim 31, the modified Baecke shows the inlet of the blower (see claim 25 above) but lacks the attachment to a filter which first filters the air before passing through the blower. 
However, Tilley teaches a respirator system (10, fig 11; see [0003], lines 1-2 of Tilley) comprising a blower (10, fig 11 of Tilley), a filter (58, fig 11 of Tilley) operable to filter air to be breathed by the user (see [0072], lines 1-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the blower of the modified Baecke to include the filter as taught by Tilley so as to filter particulate material and/or gaseous material (see [0061] lines 6-7 of Tilley) to provide a user with clean air. 
With respect to claim 32, the modified Baecke shows the outlet of the blower but lacks the blower in communication with a hood or mask. 
However, Tilley teaches a respirator system (10, fig 11; see [0003], lines 1-2 of Tilley) comprising a blower (10, fig 11 of Tilley) in communication (through conduit 82, fig 10 of Tilley) with a mask (56, fig 10 of Tilley) worn by the user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blower of the modified Baecke to include the mask as taught by Tilley so as to provide a personal fresh air flow to the user. 
With respect to claim 33, the modified Baecke shows the blower, but lacks the blower being a part of an air respirator system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blower of the modified Baecke to include an air respirator system as taught by Tilley, so as to provide a personal and portable blower.
Response to Arguments
Applicant’s arguments, see pgs. 8-9, filed 4/12/21, with respect to the rejection(s) of claim(s) 16, 25, and 35 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art reference Skidmore.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KELSEY E BALLER/Examiner, Art Unit 3785        

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785